Citation Nr: 0019424	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  97-02 025	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for joint pain.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a neck condition.

5.  Entitlement to service connection for residuals of a 
fractured nose.

6.  Entitlement to service connection for a disability 
manifested by a low white blood cell count.

ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from a October 1992 
to February 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision by the RO which denied service connection for joint 
pain, hearing loss, headaches, a neck condition, residuals of 
a broken nose, and a disability manifested by a low white 
blood cell (WBC) count.

The veteran failed to report to a July 2000 Travel Board 
hearing.

REMAND

The record shows the veteran had active military service in 
the Army from October 1992 to February 1995.  Other than some 
dental records, the only service medical records currently on 
file are from a 10 day period just prior to service 
separation in February 1995.  The veteran's service 
separation was delayed during this time while he underwent 
medical evaluation due to an abnormal WBC count.  In 
connection with such evaluation, the veteran signed an 
authorization for disclosure of information form giving 
permission for his records to be transferred from Patient 
Administration division, Attn: HSXD PD correspondence, USA 
MEDDAC, 650 Joel Drive, Fort Campbell, KY 42223-5349 to C Co. 
2/502 Inf., Ft. Campbell, KY 42223.

In late March 1995, shortly after the veteran's separation 
from service, he filed a claim for service connection for the 
various conditions now in issue.

At the end of March 1995, the VA Service Medical Records 
Center (SMRC) submitted a statement reporting the records 
they submitted represented all records received to date for 
the veteran.  The RO requested the veteran's service medical 
records from the National Personal Records Center (NPRC).  In 
September and December 1995, the NPRC stated that records 
were not on file and the inquiry had been referred to VA 
address code 11 (Army Reserve Personnel Center (ARPERCEN)).  
In June and November 1996, the NPRC again stated no 
additional service medical records were found.

Given the importance of the veteran's service medical 
records, it is the judgment of the Board that there should be 
additional VA attempts to obtain the records, and the veteran 
should be given an opportunity to submit other evidence.  See 
Hayre v. West, 188 F. 3d 1327 (Fed.Cir. 1999).  The file 
suggests that one possibility is that the veteran's service 
medical records did not leave Ft. Campbell, where he was 
treated just prior to service separation.  The veteran's DD 
Form 214, certificate of release from active duty, shows he 
has a reserve obligation through August 2000.  It is not 
clear from the record whether the veteran is now in a 
specific reserve unit.  If he is, there is a possibility that 
his service medical records were sent to his unit.  Another 
possibility is that his records were eventually received by 
the NPRC, SMRC, or ARPERSCEN.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should perform an exhaustive 
search for the veteran's complete service 
medical records.  All possible service 
records repositories should be contacted 
in this search (NPRC, SMRC, ARPERCEN, the 
medical facility at Ft. Campbell where 
the veteran was last treated just before 
his release from active service, any 
reserve unit to which he was assigned 
after his active duty, etc.).  All 
development efforts by the RO must be 
documented.  

If service medical records are found, and 
indicate further development of the 
evidence is needed, the RO should arrange 
for such development.  

If the RO is unable to obtain additional 
service medical records, it should notify 
the veteran and give him an opportunity 
to submit the records or alternative 
forms of evidence concerning the 
existence of the claimed conditions 
during service.  The RO should also give 
the veteran an opportunity to submit any 
post-service medical evidence concerning 
the conditions.

2.  After the foregoing, the RO should 
review the veteran's claims.  If his 
claims are denied, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board for further appellate 
consideration.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




